The petitioner was employed by the Department of Social Services of the County of Westchester as a supervisor of child protective services. She was found guilty, after a hearing, of a charge of misconduct and incompetence arising out of her ap*505proval and preparation of falsified expense receipts. As a result, she was demoted and relieved of her supervisory duties.
The determination of the respondent Commissioner of the Department of Social Services of the County of Westchester was supported by substantial evidence (see, CPLR 7803 [4]). There was ample evidence that the petitioner knew that, by approving the expense reports in question, she was vouching for the accuracy of the receipts attached. There was also testimony that at the time the petitioner approved the expense reports, she knew that her subordinates had attached falsified receipts. Although much of the testimony was contested, the Hearing Officer acted within his discretion in resolving credibility issues and weighing the evidence presented (see, Matter of Berenhaus v Ward, 70 NY2d 436, 443-444).
Moreover, there was no need to establish a chain of custody for the expense reports since the reports were not fungible evidence (see, People v Generoso, 219 AD2d 670). Finally, the penalty of demotion was not so disproportionate to the offenses committed as to be shocking to one’s sense of fairness (see, Matter of Pell v Board of Educ., 34 NY2d 222). Miller, J. P., Ritter, Krausman and McGinity, JJ., concur.